Citation Nr: 0314702	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  95-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  The propriety of the initial 40 percent rating assigned 
for the veteran's service-connected mechanical low back pain 
(low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, dated since December 1994, which denied service 
connection for migraine headaches and established service 
connection for low back disability and assigned an initial 20 
percent evaluation, effective May 9, 1994.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In a January 1997 rating decision, the RO increased the 
initial evaluation for the veteran's low back disability to 
40 percent, effective May 9, 1994.  Because the increase in 
the initial evaluation of the veteran's low back disability 
does not represent the maximum rating available for the 
condition, the veteran's claim challenging the propriety of 
the initial evaluation remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In addition, because the 
veteran has disagreed with the initial rating assigned for 
his low back disability, the Board has identified this claim 
on the title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When this matter was previously before the Board in October 
1997, the Board remanded his migraine headaches and low back 
disability claims for further development and adjudication.  
Because the RO has confirmed and continued these 
determinations, this case has been returned to the Board for 
further appellate consideration.


REMAND

After a careful review of the claims folder, the Board 
unfortunately finds that, for numerous reasons, both of the 
veteran's claims must be remanded again for further 
development and adjudication.

With respect to his claim seeking service connection for 
migraine headaches, in the October 1997 remand, the Board 
observed that some of the veteran's service medical records 
had not been associated with the claims folder.  As a result, 
the Board instructed the RO to try to obtain them from both 
the National Personnel Records Center (NPRC) and from the 
military facility at Fort Benning, Georgia.  The file 
reflects that the RO made several attempts in a diligent, but 
ultimately unsuccessful effort to locate and associate these 
records with the claims folder.  Thereafter, in an April 2001 
administrative decision, the RO determined that the veteran's 
service medical records, dated from January 1 to January 29, 
1992, had been lost by the RMC (the Records Management 
Center, also known as the NPRC).

As the Board indicated in the October 1997 remand, the 
service medical records associated with the claims folder are 
silent for complaints or treatment for headaches.  Throughout 
the course of this lengthy appeal, however, the veteran 
consistently reported that he was treated for headaches 
during service, including while stationed in the Persian 
Gulf.  In addition, he identified the facilities where he was 
treated indicated the dates of that care, including reporting 
that he had been seen for treatment of his headaches at the 
Louisville, Kentucky, VA Medical Center since 1992.  As such, 
in the October 1997 remand, the Board also directed the RO to 
obtain outstanding records of the veteran's VA care for this 
condition; in response, VA outpatient treatment records show 
that the veteran has been diagnosed as having a chronic 
headache disorder.

In December 2002 written argument, the veteran's 
representative acknowledged that the RO had complied with the 
Board's remand instructions.  In the intervening period, 
however, as the RO noted in its February 2001 letter and the 
September 2002 supplemental statement of the case, an April 
2001 letter, on November 9, 2000, the President had signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the VCAA and the veteran's 
statements as to continuity and the medical evidence of 
record showing that he suffers from headaches, the Board 
finds that he must be afforded an examination to determine 
etiology and/or onset of this condition.  38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  In this regard, 
the Board notes that in Charles v Principi, 16 Vet. App. 370, 
374-75 (2002), the United States Court of Appeals for 
Veterans Claims (Court) recently held that the veteran is 
competent to report that he has experienced a continuity of 
symptoms, i.e., his headaches.  

In ordering this development, that Board notes that in April 
1994, the veteran was afforded a VA Persian Gulf War Protocol 
Examination, the report of which reflects that he was 
diagnosed as having migraine headaches.  In addition, in June 
1994, he was afforded a formal VA neurological examination, 
the report of which shows that he was diagnosed as having 
vascular/muscle tension headaches.  Neither examiner, 
however, offered an opinion regarding the onset or etiology 
of the veteran's claimed chronic headache disorder.  
Therefore, in the examination report, the examiner should 
rule in or exclude a diagnosis of headaches, and the examiner 
should offer an opinion as to whether the disability is 
directly related to service, to include addressing whether 
the veteran's headaches are due to undiagnosed illness 
related to the exposure to environmental toxins noted above 
while serving in the Persian Gulf.

In this regard, the Board notes that service connection may 
be established for a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to a physician, and 
other, non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Further, VA specifically 
recognizes that signs or symptoms that might be 
manifestations of undiagnosed illness include headaches.  38 
C.F.R. § 3.317(b).  

With respect to the veteran's challenge to the initial 40 
percent evaluation for his low back disability, the Board 
observes that, during the course of this lengthy appeal, he 
was afforded formal VA examinations in June 1994 and July 
1995.  The Board notes, however, that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, in adjudicating 
the issue of entitlement to a higher rating for a 
musculoskeletal disability, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria, 
and that these factors can provide a basis for a higher 
schedular evaluation.  A review of the June 1994 and July 
1995 examination reports reveals that neither examiner 
addressed the DeLuca factors.  As such, this matter must be 
remanded for the veteran to undergo another VA examination.  

In addition, the Board finds that they are too remote to 
adequately assess the current nature, extent and functional 
impairment due to this condition, especially in light of the 
Court's decision in Fenderson.  In that case, the Court held 
that where, as here, the veteran challenges the initial 
evaluation assigned immediately following the grant of 
service connection, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

Further, as noted by the RO in the September 2002 
supplemental statement of the case and by the Board in its 
March 2003 letter to the veteran, the regulations pertaining 
to Diagnostic Code 5293, intervertebral disc syndrome, were 
revised, effective September 23, 2002.  67 Fed. Reg. 54345-
54349 (2002).  Where, as here, the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In light of the 
revision of the criteria for evaluating intervertebral disc 
syndrome, the Board is of the opinion that an updated 
examination should be accomplished to determine the current 
nature of the veteran's low back disability.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for headaches 
and/or low back problems.  This should 
specifically include requesting any 
records of the veteran's treatment, dated 
since January 2002, from the Louisville, 
Kentucky, VA Medical Center.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any headaches found to be present.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's headaches are related to or had 
its onset during his period of service.  
In doing so, the examiner must comment as 
to whether it is at least as likely as 
not that the veteran has a current 
disability manifested by headaches due to 
an undiagnosed illness.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's low back disability.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the low back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes. With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome and express 
an opinion as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim of service connection for 
headaches, including as due to an 
undiagnosed illness under 38 C.F.R. 
§ 3.317, as well as his challenge to the 
propriety of the initial 40 percent 
evaluation for his low back disability; 
with respect to the low back claim, the 
RO must consider both the former and 
revised criteria set forth in service-
connected 5293.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


